DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim(s) 1-21 are pending.
Claims 11-13 are withdrawn are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-10 and 14-21 are under examination in this application.  
The species (elected without traverse) are as follows:

    PNG
    media_image1.png
    167
    530
    media_image1.png
    Greyscale

As noted by Examiner Finn, for clarity, minoxidil is a compound within formula I and is being interpreted as the species of compound from formula I and not a separate compound in addition to the hair growth compound of formula I. 
Applicant’s elected composition would comprise: 
a) liquid vesicles comprising minoxidil and C12-C15 alkyl lactates

b)  carboxymethylcellulose

c) glycerin, propylene glycol, and ethanol

plus Steareth-10 as the polyoxyetheylene fatty ether (See claims 6-7).

Applicant’s amendments and remarks of have necessitated this final office action.

Claim Objections
Claim 10 objected to because of the following informalities: the claim identifier “Currently amended” should be “Previously presented.”
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed Dec 11, 2020 have been fully considered but they are not persuasive, necessitating this final office action and new rejections necessitated by amendment.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Sep 17, 2020 was filed after the mailing date of the non-final office action on Sept 11 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on Dec 11, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10561593 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
New Claim Rejections Necessitated by Amendment - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 14-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over 
Mezei (US 4,897,269) 
in view of Delong et al. (US 2002/0172693), 
as evidenced by Jampani et al. (US 5,972,358). 
The claims are generally drawn to compositions comprising compounds of formula I/II for promoting hair growth, with applicant’s elected species being minoxidil, also known as ROGAINE®.  
Claim 1 is directed to a composition comprising:
a. liquid vesicles comprising: a compound of formula I (i.e., the elected species minoxidil, aka ROGAINE®)
an oil phase consisting of a mixture of C12-C1s alkyl lactates and, optionally, a long chain fatty acid (as currently amended);
b.  a viscosity modifying agent comprising at least one cellulose or derivative thereof; and
c. a pharmaceutically acceptable liquid carrier comprising, 
one or more solubilizer(s), 
one or more solubilizing acid(s) or mixtures thereof; 
wherein the hair growth or hair regrowth compound is completely dissolved in the one or more solubilizer(s), one or more solubilizing acid(s) or mixtures thereof and further wherein the liquid vesicles are suspended within the pharmaceutically acceptable liquid carrier and still further wherein the mixture of C12-C1s alkyl lactates is present at a concentration of about 1.5% to about 3%, by weight of the total composition.
Accordingly, prior art whether alone or in combination, teaching liquid vesicles of minoxidil, with a cellulose type viscosity modifying agent in a pharmaceutically 
As required by claim 1, Mezei ‘629 patent teaches a liquid vesicle pharmaceutical composition of minoxidil comprising:
a biologically active compound (such as minoxidil) in multilamellar lipid vesicles (aka liposomes, see column 1, lines 18-20) with a biologically active compound captured therein and a saturated solution of the biological active compound, see abstract and claim 1. Mezei ‘629 patent teaches this composition is optionally dispersed in a hydrocolloid gel (viscosity modifier), see abstract. 
More particularly, Mezei ‘629 patent teaches Example 3 which comprises the claimed invention’s elected species, minoxidil, carboxymethylcellulose as a viscosity modifier, ethanol and propylene glycol as solubilizers, see column 9, lines 10-21.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

ethanol (solubilizers), to where sodium carboxymethylcellulose (viscosity modifiers) was later added to form a liposomal (vesicular) suspension, see column 9, lines 28-40. 
As taught by the invention’s specification, acceptable pharmaceutically liquid carriers propylene glycol and ethanol, see page 19, lines 5-9 as taught by Mezei; and an acceptable viscosity modifying agent is carboxymethylcellulose as taught by Mezei, see above. 
And although Mezei ‘629 patent teaches a liquid vesicle composition comprising claimed active minoxidil, as well as claimed/elected species liquid carriers (ethanol and propylene glycol) as well as the claimed/elected species of viscosity modifier (carboxymethylcellulose), Mezei does not explicitly identify the limitations of about 1.5% to about 3%, by weight of the total compositions, a mixture of C12-C15 alkyl lactates.
However, one of ordinary skill in the art would recognize the advantages of using/combining C12-C15 alkyl lactates (which are known to be emollients, see below) with the topical minoxidil vesicle formulation of Mezei ‘629 patent in order to improve said formulation to moisturize and soften skin.
Regarding alkyl lactates in a topical minoxidil formulation, Delong teaches the use of alkyl lactates (lauryl and myristyl lactates) as emollients for use in its minoxidil topical formulations, see paragraph 145.
Similar to Mezei ‘629 patent and the minoxidil and excipients that are claimed by applicant, Delong teaches topical formulations that can used in liposomal vesicle 
As required by claim 1, Delong teaches lauryl lactate that has a chemical formula of C15H30O3 and as such is a C15 alkyl lactate as per the C12-C15 alkyl lactate limitation, see paragraph 145.  Similarly, Delong teaches myristil lactate formula is C17H34O3, and thus is a C17 alkyl lactate, as such it is a structural homolog to a C14 alkyl lactate or a C12 alkyl lactate, see paragraph 145. Accordingly, Delong teaches a range of 12 carbon alkyl lactates to 17 carbon lactates, which overlaps the claimed range of C12-C15 alkyl lactates.  As per MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
With regard to the range of about 1.5% to about 3 % for C12-C15 alkyl lactates, Delong teaches use of emollients as low as 5%.  While Delong does not explicitly state the claimed range, it would be within the purview of the skilled artisan to adjust the range of an emollient to arrive at the claimed range.
The adjustment of particular conventional working conditions (e.g., dosage or concentration of a given compound or composition, pH or pharmaceutical excipient, carrier or form of a pharmaceutical composition) is deemed merely a matter of judicious selection and routine optimization of a result-effective parameter that is well within the purview of the skilled artisan.

Because of the similarities between the formulations of Delong and Mezei ‘629 patent, the skilled artisan would have a basis to look the teachings of Delong in order to modify the teachings of Mezei ‘629 patent with an emollient, in order to improve the skin feel of said topical minoxidil formulation. In other words, the rationale would be to apply the known technique of using emollients in known topical minoxidil liquid vesicle formulations to predictably arrive at the results of improved skin feel.
As required by claim 2 and the limitation of wherein the solubilizer comprises one or more C1-C3 alcohol(s), Mezei ‘629 patent teaches ethanol as a solubilizer used as a liquid carrier, see Example 3, column 9, lines 10-21.
As required by claims 3-5 and the limitation of the composition of claim 1, wherein the composition comprises from about 0.1 % to about 15% of the minoxidil, about 0.5% to about 10% of minoxidil, and minoxidil per se as the active ingredient, Delong also explicitly teaches that its compositions can include 0.01-15% of a hair growth stimulant, see paragraph 152. More specifically, Delong teaches minoxidil as a hair growth stimulant of 2-3%, see Example 5, paragraph 195.
As required by claims 6-7 and the limitation where the composition further comprises a polyoxyethylene C4-C26 fatty ether, Delong teaches polyoxyethylene monoalkyl ethers as surfactants, see paragraph 0117.

	Regarding claims 9-10 and the limitation of a methyl cellulose or carboxymethyl cellulose, Mezei ‘629 patent teaches Example 3 which comprises the claimed invention’s elected species, carboxymethylcellulose as a viscosity modifier, see column 9, lines 10-21. 
	Claims 14-17 recite various properties of the composition from claim 9,1 and these properties must necessarily be present in the elected composition. Claim 21 recites the composition is storage stable, which is also a property of the elected composition. These properties do not patentably limit the claims. 
Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 

	Regarding claims 18-19, Mezei ‘629 patent teaches the use of 1 ml ethanol in a maximum volume of 10 ml (10%), which would be lower upon admixture with other ingredients listed in Example 3, as noted above.
	The rationale to support a finding of obviousness is the application of a known technique to a known method ready for improvement to yield predictable results. 
	In this case, because of the similarities between the formulations of Delong and Mezei ‘629 patent, the skilled artisan would have a basis to look the teachings of Delong in order to modify the teachings of Mezei ‘629 patent with an emollient, in order to improve the skin feel of said topical minoxidil formulation. In other words, the rationale would be to apply the known technique of using emollients in known topical minoxidil liquid vesicle formulations to predictably arrive at the results of improved skin feel.
Therefore, the invention as a whole was prima facie obvious at the time it was invented.

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over
Mezei (US 4,897,269) 
in view of Delong et al. (US 2002/0172693), as evidenced by Jampani et al. (US 5,972,358), as applied to claims 1-10, 14-19 and 21, and
 further in view of Balakrishnan et all (Formulation and in vitro assessment of minoxidil, 2009, cited on applicant’s IDS).
Claim 20 recites that the liquid vesicle of claim 1 is a non-phospholipid vesicle. Delong teaches liposomal delivery systems but does not specifically indicate if they are phospholipid based or not, Mezei teaches vesicles, including liposomes and while they 
Balakrishnan teaches encapsulating minoxidil in “Niosomes” for topical administration, where such Niosomes demonstrate improvements to low skin penetration and bioavailability characteristics, see abstract.
	Balakrishnan teaches that compared to phospholipid vesicles, niosomes offer higher chemical and physical stability and greater availability of surfactant classes, and have been shown to increase the residence time of drugs in the epidermis and reduce systemic absorption, see page 2, column 1, 2nd paragraph. 
	Further, Balakrishnan also teaches various surfactants, including elected species, steareth-10, which they identify as polyethylene glycol octadecyl ether or Brij 76, see page 2, column 1, last paragraph.
	The rationale to support a finding of obviousness is the application of a known technique to a known method ready for improvement to yield predictable results. 
	The skilled artisan, looking to improve the claimed invention (rendered obvious by the cited art of Mezei ‘629 patent and Delong), would look to the teachings of Balakrishnan and use of niosomes (nonphospholipid vesicles) and the elected species of surfactant, steareth-10, to predictably arrive at an improved formulation with better skin absorption and bioavailability characteristics. 
Therefore, the invention as a whole was prima facie obvious at the time it was invented.

RESPONSE TO ATTORNEY ARGUMENTS:
Applicant's arguments filed Dec 11, 2020 have been fully considered but they are not persuasive. With regard to Mezei, the Attorney response dated argues that:
Mezei relates to a method for administering a slightly water soluble biologically active compound in a pharmaceutical composition comprising:(a) lipid vesicles with a biologically active compound captured therein; (b) a saturated solution of the biologically active compound; and (c) the biologically active compound in solid form.
The Attorney response argues that Mezei does NOT teach or suggest incorporating into compositions a mixture of C12-C15 alkyl lactates at concentrations of about 1.5% to about 3%, by weight of the total composition together with a completely dissolved hair growth or hair regrowth compound to achieve the liquid vesicles of the present invention, as currently amended.
The Attorney response argues that Mezei teaches the preparation of two different minoxidil containing phases, in contrast to the claimed invention. 
In response, as noted above, the combination of Mezei and secondary references render the claimed invention obvious. The rationale to support a finding of obviousness is the application of a known technique to a known method ready for improvement to yield predictable results. 
While the Attorney response argues that Mezei does not teach incorporating  minoxidil into the alkyl lactates as claimed in the concentrations as claimed, so that minoxidil is completely dissolved as claimed, such teachings of dissolving minoxidil are obvious to one of ordinary skill in the art, especially in view of the teachings of Delong.

Similar to Mezei ‘629 patent and the minoxidil and excipients that are claimed by applicant, Delong teaches topical formulations that can used in liposomal vesicle formulations (see paragraph 167), where minoxidil is used as an active ingredient (see paragraphs 137 and 167), where ethanol, glycerin and propylene glycol are used as solvents and diluents (see paragraphs 115 and 118), and carboxymethylcellulose is used as a binder (see paragraph 107). (See above rejection for further details regarding the lauryl lactate and other alkyl lactates, and teachings of concentrations, as claimed by pending claims). 
Further, with regard to the limitation of completely dissolved minoxidil, it would be obvious to one of ordinary skill in the art to ensure an active ingredient such as minoxidil, would be completely dissolved in an excipient or carrier, whether it is a solubilizer, alkyl lactates, liposomes, etc. to ensure accurate and consistent dosing of said minoxidil. 
The Attorney response argues that Jampani is silent with minoxidil or related compounds. The Attorney response argues Delong relied upon treatment of hair loss with prostaglandin F analogs in a concentration of 5 to 95% of alkyl (myristil or lauryl) lactates. The Attorney response argues that Balakrishnan relates to a minoxidil niosome formulation. The Attorney response argues that these secondary references do not teach the claimed invention; incorporating into compositions a mixture of C12-C1s alkyl lactates at concentrations of about 1.5% to about 3%. by weight of the total composition 
In response to applicant's argument regarding Jampani, Delong and Balakrishnan, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As noted above, the combination of Mezei and secondary references render the claimed invention obvious. The rationale to support a finding of obviousness is the application of a known technique to a known method ready for improvement to yield predictable results. 
	In this case, because of the similarities between the formulations of Delong and Mezei ‘629 patent, the skilled artisan would have a basis to look the teachings of Delong in order to modify the teachings of Mezei ‘629 patent with an emollient, in order to improve the skin feel of said topical minoxidil formulation. In other words, the rationale would be to apply the known technique of using emollients in known topical minoxidil liquid vesicle formulations to predictably arrive at the results of improved skin feel.

New Non-Statutory Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-10 and 14-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US 10925824 B2.

US 10925824 B2 generally claims: a clear composition comprising: a. liquid vesicles comprising: i. one or more of a hair growth or hair regrowth compound represented by formulas I or II: ##STR00009## and mixtures thereof, wherein R.sup.1 is hydrogen or --N(R.sup.3)(R.sup.4), each R.sup.3 and R.sup.4 individually is selected from the group consisting of hydrogen, lower alkyl, lower alkenyl, lower aralkyl, and lower cycloalkyl, and taken together R.sup.3 and R.sup.4 may be a heterocyclic moiety selected from the group consisting of aziridinyl, azetidinyl, pyrrolidinyl, piperidino, hexahydroazepinyl, heptamethylenimino, octamethylenimino, morpholino, and 4-lower-alkylpiperazinyl, each of said heterocyclic moieties having attached as substituents on the carbon atoms 0 to 3 lower alkyl groups, hydroxy or alkoxy, and wherein R.sup.2 is selected from the group consisting of hydrogen, lower alkyl, lower alkenyl, lower alkoxyalkyl, lower cycloalkyl, lower aryl, lower aralkyl, lower alkaryl, lower alkaralkyl, lower alkoxyaralkyl, and lower haloaralkyl; tautomers thereof and pharmacologically acceptable acid addition salts thereof; and ii. from about 1.5% to about 3% by weight of the total composition, of a C8-C24 alcohol ester of a carboxylic acid, wherein the carboxylic acid is a lactic acid b. optionally, a viscosity modifying agent; c. a pharmaceutically acceptable topical carrier comprising: i. from about 10 to about 60% of a monohydric alcohol; ii. from about 4% to about 40% of one or more of a dihydric alcohol iii. a polyhydric alcohol different from the dihydric alcohol; and iv. water; wherein the total concentration of the monohydric alcohol and dihydric alcohol is from about 20% to about 80% by weight of the total composition such that the composition is clear, and 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards minoxidil compositions, with overlapping, if not identical scope.  
As such the claims of the instant application are obvious in view of the cited art. 

Conclusion
In summary, no claims are allowed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 









/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 14, dependent from claim 9, recites: the composition has a viscosity of from about 50 cps to about 30000 cps as measure by Brookfield RV at spindle 4, speed 6 RPM.
        Claim 15, dependent from claim 9, recites: the composition of claim 14 wherein the composition has a viscosity of from about 100 cps to about 10000 cps as measure by Brookfield RV at spindle 4, speed 6 RPM.
        Claim 16, dependent from claim 9, recites: the composition of claim 9 wherein the composition has a yield stress value of from about 0.01 Pa.s to about 5 Pa.s as measured using a TA Instruments ARES G2 Rheometer in accordance with the method described in the specification hereof.
        Claim 17, dependent from claim 9, recites: the composition of claim 9 wherein the composition has a shear thinning index of 10 or more.